Morton, J.
For aught that appears, the plaintiff was of full age, and of ordinary intelligence. He had been told how to do the work on which he was engaged at the time of the injury. He had done the identical thing once or twice before which he was attempting to do when hurt. There was no concealed danger nor defect, nor any danger which he could not appreciate. It was perfectly obvious that if he slipped or missed his hold he was liable to fall. We think he must be held to have understood the risk, and to have voluntarily incurred it. The mere fact that the defendant told him to take the cotton from the dryer did not make a concealed danger of that which was obvious before, or render involuntary his assumption of a risk which was incident to and part of his regular work, and which he knew to be such and understood. Exceptions overruled.